NO. 07-07-0419-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 11, 2008



______________________________





RICHARD HARLAN CHAPMAN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;



NO. 4078; HONORABLE STEVE EMMERT, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Pursuant to a guilty plea, Appellant, Richard Harlan Chapman, was convicted by the trial court of possession of marihuana in an amount of 2,000 pounds or less but more than 50 pounds.  Punishment was assessed at sixteen years confinement and a $10,000 fine.  The clerk’s record filed on January 4, 2008, contains the Trial Court’s Certification of Defendant’s Right of Appeal.  However, the form does not comply with Rule 25.2(d) of the Texas Rules of Appellate Procedure nor is it signed by Appellant as required by the Rule.
(footnote: 1)
	Consequently, we abate this appeal and remand the cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).
(footnote: 2)  Once properly executed, the certification shall be included in a supplemental clerk’s record and filed with this Court on or before January 31, 2008.

It is so ordered.

Per Curiam

Do not publish. 

FOOTNOTES
1:Rule 25.2(d) was amended to require that a defendant sign the certification and receive a copy.  The amendment became effective September 1, 2007.


2:The proper form for Certification of Defendant’s Right of Appeal is contained in Appendix D of the supplement to the Texas Rules of Appellate Procedure.